UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 June 10, 2010 Date of Report (Date of earliest event reported) DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 1-13647 73-1356520 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 5330 East 31st Street, Tulsa, Oklahoma74135 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code:(918) 660-7700 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On June 10, 2010, Dollar Thrifty Automotive Group, Inc., a Delaware corporation (the “Company”), held its Annual Meeting of Stockholders in Tulsa, Oklahoma. The following matters were submitted to a vote of stockholders and voting results were as follows: Election of Directors: The six nominees named in the Company’s proxy statement were elected for a one-year term expiring in 2011 or until their successors are duly elected and qualified, by the following vote: Director Nominee Votes For Votes Against Broker Non-Votes Thomas P. Capo Maryann N. Keller Hon. Edward C. Lumley Richard W. Neu John C. Pope Scott L. Thompson Ratification of Appointment of Independent Registered Public Accounting Firm: Deloitte & Touche LLP were ratified as the auditors of the Company’s financial statements for fiscal year 2010 by the following vote: Votes For Votes Against Abstain Broker Non-Votes - Management objectives for performance-based awards under the Company’s Second Amended and Restated Long-Term Incentive Plan and Director Equity Plan were approved by the following vote: Votes For Votes Against Abstain Broker Non-Votes - 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. (Registrant) June 14, 2010 By: /s/ H. CLIFFORD BUSTER III H. Clifford Buster III Senior Executive Vice President, Chief Financial Officer and Principal Financial Officer 3
